UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7577


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD COLA PARKER, a/k/a Lenny,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00068-RBS-JEB-1)


Submitted:   April 29, 2011                 Decided:   May 16, 2011


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Cola Parker, Appellant Pro Se.    Gurney Wingate Grant,
II, Assistant United States Attorney, Richmond, Virginia; Darryl
James Mitchell, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Linwood   Cola     Parker       seeks    to    appeal     the    district

court’s order denying his motion to recuse or disqualify.                             This

court   may    exercise    jurisdiction         only    over    final       orders,     28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Parker seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral    argument    because      the    facts    and    legal        contentions       are

adequately     presented    in    the     materials         before    the     court    and

argument would not aid the decisional process.

                                                                              DISMISSED




                                          2